Citation Nr: 1641998	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-31 380	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1987 to August 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Huntington, West Virginia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's GERD originated during active service.


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for GERD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The record shows the Veteran currently has GERD.  In his August 2008 claim, he stated he, "did not have problems until [beginning a] military diet."  Consistent with his statement, he did not report any history of gastrointestinal symptoms or conditions in his January 1987 report of medical history prior to entrance, nor did a January 1987 medical examination report indicate any such symptoms.

The Veteran's service treatment records (STRs) show that in a December 2005 post-deployment health assessment questionnaire, he reported he had developed frequent indigestion and had begun taking acid reflux medication.  A February 2006 treatment note indicates the Veteran had a history of GERD.  On a December 2006 physical examination form, the Veteran indicated he had frequent indigestion or heartburn.  Treatment notes dated from July 2006 through September 2007 show the Veteran's medications included rabeprazole sodium tablets, which are commonly used to treat GERD by reducing stomach acid.  An April 2007 note also states the Veteran's history was significant for GERD.

Upon a review of the entire record, there is no indication that the Veteran's GERD pre-dated his entrance into military service.  Based upon a careful review of the foregoing, the Board has determined that a preponderance of the evidence shows the Veteran's GERD originated during service.  Accordingly, granting of service connection for GERD is warranted.


ORDER

Service connection for GERD is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a right hip disability is decided.

To date, the Veteran has not been afforded a VA examination relating to his claim.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran's STRs show that in April 2007, he reported mild pain with internal and external rotation of the right hip.  X-rays of the left hip showed mild arthritis, with osteophyte present, but X-rays of the right hip were normal.  On the basis of the April 2007 imaging results, the Huntington RO granted service connection for a left hip sprain with mild arthritis in a September 2012 rating decision.  The Board notes that post-service medical records show the Veteran has continued to report bilateral hip pain, and he has contended that his current right hip symptoms originated during service.  Whether the Veteran has any diagnosable right hip condition, however, remains unclear.  Under these circumstances, the Board finds that a remand is warranted pursuant to McLendon to afford the Veteran a VA examination to determine the nature and etiology of any right hip disorders present during the period of the claim.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of any right hip disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all right hip disorders that have been present for any portion of the period of the claim.  If the examiner determines that no right hip disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

If the examiner determines that any right hip disorder has been present for any portion of the period of the claim, the examiner should state an opinion with each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during the Veteran's military service or is otherwise etiologically related service.

In providing this opinion, the examiner must address the Veteran's April 2007 service treatment records which show he reported mild pain with internal and external rotation of the right hip.

The examiner is advised the Veteran has been granted service connection for a left hip sprain with arthritis on the basis of the April 2007 service treatment records.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


